Name: Commission Implementing Decision (EU) 2019/469 of 20 March 2019 amending Implementing Decision 2014/909/EU as regards the period of application of the protective measures in relation to small hive beetle in Italy (notified under document C(2019) 2044) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  regions of EU Member States;  agricultural activity;  Europe;  natural environment;  environmental policy
 Date Published: 2019-03-22

 22.3.2019 EN Official Journal of the European Union L 80/47 COMMISSION IMPLEMENTING DECISION (EU) 2019/469 of 20 March 2019 amending Implementing Decision 2014/909/EU as regards the period of application of the protective measures in relation to small hive beetle in Italy (notified under document C(2019) 2044) (Only the Italian text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary checks applicable in intra-Union trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision 2014/909/EU (3) established certain protective measures to be taken by Italy following the occurrences of the small hive beetle (Aethina tumida) in certain areas, originally in the regions of Calabria and Sicily. Following epidemiological developments, those measures are currently limited to the region of Calabria and Implementing Decision 2014/909/EU is applicable until 31 March 2019. (2) Italy notified the Commission of several new occurrences of small hive beetle in Calabria in the second half of 2018 and informed also about the epidemiological situation in February 2019 showing that small hive beetle infestations still occur in Calabria. (3) Therefore, the application of the protective measures provided for in Implementing Decision 2014/909/EU should be prolonged until 21 April 2021, taking into account that Regulation (EU) 2016/429 of the European Parliament and of the Council (4), which provides for safeguard measures in the event of animal diseases, applies from 21 April 2021. (4) Implementing Decision 2014/909/EU should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Article 4 of Implementing Decision 2014/909/EU is replaced by the following: Article 4 This Decision shall apply until 21 April 2021. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 20 March 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision 2014/909/EU of 12 December 2014 concerning certain protective measures with regard to confirmed occurrences of the small hive beetle in Italy (OJ L 359, 16.12.2014, p. 161). (4) Regulation (EU) 2016/429 of the European Parliament and of the Council of 9 March 2016 on transmissible animal diseases and amending and repealing certain acts in the area of animal health (Animal Health Law) (OJ L 84, 31.3.2016, p. 1).